 

TA

Z010 VAWA WX

LHOINYIAO ALIMOIYd §=—»-4.606 8098 888L i532
WOE-0l ONY SO — NOW

| AA EPR MAM

aT OpZ O06 LOZ6Lr

sseidxy | ' ' i |

xqpe4 YL SB
OT O00 0010 QR A

 

ee aman
ZOLLO [N MHVMIN
LS LANTVM 0S

491440 SWYI19 NLLY fasn
YFISIHD Y AFINVIS JDGN os

SM S3L¥1S Q3LINN

Part # 15629 708G6¢ RADB GNP 07/20

 

adbo LIdasd We Ete99 SX ‘wed GNY TSAO
wal HL621 M 2008
200204SS/7TISET669 :a¥v9
81 OF°O = LOMLIY Y4ANIDAG NUVI NMYHS
6TONvED =:41W0 dIHS OE6S-SES (S18) waxXI:dI NISTYO
. ‘g18y foge) Gurddiys g8sesdxq x9P94 Jo avy uvyy J

 

Case 2:14-cv-02827-SRC-CLW Document 51-4 Filed 08/08/19 Page 1 of 1 PagelD: 537

* os . aN 6 vm a BS
_ SOR pe ARTS RO Cate tmRNA 2 Roos, ROME pe gan os “ae “
fs GEE a oe men tN te a Nea OER oe
f ne . . Se Reet Re Rina Ot ecnarmae ERE EEF
